Citation Nr: 1232005	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault / military sexual trauma.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in November 2011 at which time it was remanded for additional development.  After completion of this development by the RO, the case has been returned for further appellate consideration.


In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having PTSD in accordance with DSM-IV testing as the result of physical and sexual assaults while imprisoned during his active service.

2.  There is limited, credible supporting evidence regarding the occurrence of in-service assaults, in order to support the current PTSD diagnosis and its relationship to his active service.

3.  The Veteran also has major depressive disorder caused by his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD with depression was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2009 and December 2011.  In any event, in this case, the Board is granting in full the benefits sought on appeal for PTSD and depression.  Thus, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the maximum allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Service Connection Law and Regulations

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's PTSD claim is predicated on allegations of sexual and physical assaults while he was imprisoned in the military.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).     

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Further, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

The United States Court of Appeals for Veterans Claims (Court) has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).

Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  
                 
For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006). 
 
VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5); Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).   

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection for PTSD

The Veteran contends he has PTSD attributable to sexual and physical assaults from other prisoner soldiers during service.  Specifically, after receiving a Court Martial for the theft of soda bottles, he was confined to a stockade in Fort Hood, Texas, where he was beaten with soap in socks and sexually assaulted by other prisoner soldiers for a period of 15 to 30 days.  He says he spoke to an Army Chaplain after the beatings, but did not report the sexual assaults.  He feels he developed PTSD over the years due to these in-service incidents.  After discharge from service in October 1967, the Veteran contends that he continued to exhibit behavioral changes over the years due to PTSD, including drug and alcohol abuse and numerous arrests and criminal infractions.  See December 2010 Informal Conference Report; May 2011 VA psychological examination at pages 328-329; May 2011 VA Form 9; July 2011 Travel Board hearing testimony at pages 3-5. 

The Board presently grants the appeal and finds that service connection for PTSD with depression is warranted. 

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With respect to a current PTSD diagnosis, a May 2011 VA psychological examiner and a December 2011 VA psychiatric examiner diagnosed the Veteran with PTSD attributable to in-service physical and sexual assaults.  In both instances, the diagnosis of PTSD was in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  In addition, both VA examiners cited VA mental health treatment records and psychological assessments dated in June 2009, April 2010, May 2010, and October 2010, which also diagnosed PTSD.  Consequently, the Veteran clearly has a current diagnosis of PTSD.  38 C.F.R. § 3.304(f).  In addition, the Veteran has also been diagnosed with major depressive disorder.  

In any event, the remaining question is whether there is credible supporting evidence that his alleged physical and sexual assault stressors actually occurred.  38 C.F.R. § 3.304(f)(5); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  

Service treatment records do not reveal complaints, treatment, or diagnosis for PTSD.  But as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  However, service treatment records do reveal that at the December 1965 enlistment examination, the Veteran reported a history of nervous trouble.  No objective psychiatric disorder was found upon examination at that time.  An August 1966 service treatment record psychological certificate related that the Veteran was impulsive and exhibited chronic anxiety.  He reported a history of nervousness prior to service.  Despite his symptoms, no major psychiatric diagnosis was rendered.  A February 1967 service treatment record noted an extreme nail-biting habit.  An April 1967 service treatment record reflects that the Veteran needed a mild tranquilizer for his anxiety.  A May 1967 service treatment record psychological certificate documented chronic anxiety and impulse control.  It was noted that the Veteran reported similar symptoms in high school, prior to service.  The Veteran was not able to adjust to military life.  He was not able to perform military duties.  The examiner remarked that the Veteran was intentionally shirking his duties, insubordinate, and as a result of behavior rendering him repeatedly subject to punitive action was found unsuitable for military behavior.  A diagnosis of "emotionally unstable personality" was assessed.  It was recommended that the Veteran be separated from service.  Service treatment records in 1966 and 1967 also disclosed fainting spells with stomach upset.  At his Report of Medical History upon separation in September 1967, the Veteran reported that he was "very nervous" with "excessive worry."  The separation examiner diagnosed him as emotionally unstable.  

Service personnel records reveal that the Veteran had been involved in numerous proceedings under the Uniform Code of Military Justice (UCMJ).  In September 1966, he was found in violation of UCMJ Article 92 for violating a lawful order to not operate a motor vehicle without a valid operator's license.  In November 1966, he was found to have disobeyed an order of failing to report to the Charge of Quarter (CQ) to sign in every hour as ordered by the Battery Commander.  In December 1966, he was convicted of stealing two cases of soda bottles, disobeying direct orders, and being derelict in performance of his duties; he was sentenced to five months of hard labor without confinement and monetary restitution.  This sentence appears to have been a suspended sentence.  After January 2007, service personnel records document that the Veteran's conduct and efficiency ratings deteriorated.  In August 1967, he violated regulations by exceeding weekend pass limitations of 175 miles from Ft. Hood, and he was sentenced to restrictions for 14 days with duty limitations and extra duty for 14 days.  In September 1967, he was found guilty of breaking restrictions and sentenced to confined hard labor for 30 days.  He was convicted by a Court Martial and was confined to the stockade at Fort Hood, Texas from September 7, 1967 to October 1, 1967.  A statement from an Army Chaplain dated in September 1967 noted that the Veteran was under mental stress and extreme anxiety.  The Veteran was then discharged a short time later in October 1967.  

The Veteran's service treatment records and service personnel records therefore provide limited corroborative evidence that elements of the Veteran's in-service stressors may have occurred.  38 C.F.R. § 3.304(f)(5); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  As the Veteran alleges, service personnel records confirm that he was confined to the stockade at Fort Hood, Texas from September 7, 1967, to October 1, 1967.  Service personnel records also document that an Army Chaplain dated in September 1967, during his confinement, noted that the Veteran was under mental stress and extreme anxiety.  Although in-service behavioral changes are documented throughout 1966 and 1967, these changes came before as opposed to after the claimed assaults.  38 C.F.R. § 3.304(f)(5).  He was imprisoned only during the final month of his service.  Thus, the behavioral changes are not probative as to verification of the alleged assault stressors.  Notwithstanding, it is not required that the evidence of record specifically prove that all of the alleged assaults occurred.  All that is required is that sufficient circumstantial evidence exists that the alleged assaults may have a basis in fact.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.  Overall, in the present case corroborative evidence of the alleged physical and sexual assaults is circumstantial in nature, not definitive in nature.  

Regardless, the most important factor in support of the assault stressors is that two separate VA examiners interpreted the evidence of record to confirm the occurrence of in-service physical and sexual assaults by other prisoners during imprisonment.  38 C.F.R. § 3.304(f)(5).  Again, medical opinions in cases of personal assault for PTSD are exceptions to the general rule - as, for example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  

Specifically, in May 2011 a VA psychological examiner opined that the Veteran has current PTSD meeting the DSM-IV criteria, "most likely" attributable to his in-service military sexual and physical trauma which the VA examiner clearly believed to be credible.  The VA examiner discussed the Veteran's pre-service, in-service, and post-service history in detail.  The Veteran met Criteria A through D of the DSM-IV criteria for PTSD.  The Veteran exhibited recurrent and intrusive recollection of the events, nightmares, depression, anxiety, anger, avoidance, diminished interest in daily activities, feelings of detachment, sleep disturbance, restricted range of affect and feelings, hypervigilance, irritability, and exaggerated startled response.  The Veteran was credible in his interview when reporting the assault stressors.  The examiner surmised it is "most likely" the sexual and physical assaults occurred in a manner consistent with the Veteran's description.  The Veteran's level of detail was consistent with reported events in such instances, his reported amnesia is consistent with a history of trauma, his concealing of the sexual trauma is consistent with the actions of many males in such instances, his described symptoms and appearance during the examination was consistent and difficult to fabricate.  It was "highly unlikely" the Veteran would have the cognitive or psychological sophistication to fabricate the history presented, according to the VA examiner.   

In addition, in December 2011 a VA psychiatric examiner opined that the Veteran has current PTSD, "more likely as not" caused by the Veteran's military sexual trauma.  In making this determination, the VA examiner acknowledged that the Veteran's in-service behavioral problems and insubordination were not related to his PTSD.  Rather, they are a continuation of oppositional behaviors that developed in childhood and adolescence.  In addition, there is no corroborating evidence regarding the alleged in-service rape.  Nonetheless, the VA examiner concluded that the Veteran met the DSM-IV criteria for PTSD, and was credible in describing his in-service assault stressors.  

Overall, these opinions were thorough, supported by detailed explanations with DSM-IV testing, based on a review of the claims folder, and supported by the evidence of record.  There are no contrary medical opinions of record.  They provide significant corroboration of the PTSD stressors based on personal assault when considered in conjunction with similar evaluations in VA treatment records dated in June 2009, April 2010, May 2010, and October 2010.  The Veteran has also submitted a State of Utah Criminal History Report revealing criminal violations, violations for driving under the influence of alcohol (DUI), and substance abuse from the late 1960s (immediately after service) to the 1990s.  He was hospitalized by the VA and treated for alcoholism and depression in 1989.   

Therefore, there is clearly competent medical evidence that relates the Veteran's current PTSD diagnosis to in-service physical and sexual assaults, as well as limited credible evidence of record supporting the occurrence of elements of the in-service military assaults.  Thus, giving the Veteran the benefit of the doubt, service connection for PTSD is warranted based on in-service physical and sexual assaults.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the May 2011 VA psychological examiner and the December 2011 VA psychiatric examiner determined that the Veteran also had major depression secondary to his PTSD.  The Veteran experiences discouragement and self-dislike when he reflects on how PTSD has damaged his functional and social abilities throughout his life.  VA mental health treatment reports dated in 2010 also assess major depressive disorder.  As such, secondary service connection for depression as the direct result of the Veteran's PTSD is warranted.  See 38 C.F.R. § 3.310(a).  

This decision is considered a full grant of the benefits sought by the Veteran for his PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  


ORDER


Service connection for PTSD with depression is granted.   



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


